DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1 and 11 have been amended, claim 10 has been canceled, and claims 1-9 and 11-20 remain pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US 6,944,973) in view of Darby (US 2,616,190).
Regarding claim 1, Goodwin discloses an article of footwear (footwear 10), comprising: an upper (upper 14); a midsole (midsole 16 with bladder 20) coupled to the upper; an outsole (outsole 18) coupled to the midsole; and a flexible cage (cage 26) disposed on an exterior surface of at least one of the upper, the midsole, and the outsole, wherein the flexible cage portion comprises a plurality of apertures (spaces between support member 30), and wherein the flexible cage is fixedly attached at a first portion of the midsole (at base 28) and at a second portion of the midsole (at bonding tabs 38) above the first portion; and the flexible cage is not attached to a portion of the midsole that is between the first portion and the second portion (column 5, lines 61-63) (column 3, lines 41-65; column 5, lines 6-25, 47-67; column 6, lines 1-29; column 7, lines 1-4; Fig. 1-6).

Regarding claim 2, Darby teaches that the wedge is disposed on a medial side of the article of footwear.
Regarding claim 3, Darby teaches that the wedge is further disposed below a heel portion of the article of footwear.
Regarding claim 4, Darby teaches that the wedge is solely disposed on a medial portion of the article of footwear.
Regarding claim 5, Goodwin discloses that the flexible cage is disposed on a medial side of the article of footwear (Fig. 1-6).
Regarding claim 6, the flexible cage is configured to limit the compression of the midsole by restricting the distance that an exterior surface of the midsole may expand horizontally during vertical loading of the midsole (due to the location of the cage around the outer surface of the midsole; column 5, lines 6-25).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin and Darby, as applied to claims 1 and 6, further in view of Nishiwaki et al. (US 8,695,236), herein Nishiwaki.

Regarding claim 8, Darby and Nishiwaki teach that the wedge is configured to reduce a total compression of the midsole and the wedge under a load.
Regarding claim 9, Goodwin, Darby, and Nishiwaki teach that the combination of the wedge and the flexible cage are configured to reduce the total compression of the midsole and the wedge such that a desired total compression is achieved under load, and wherein the desired total compression is based in part on achieving a predetermined hip, knee, and ankle orientation of a user.

Claims 11-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whatley (US 5,279,051) in view of Darby (US 2,616,190).
Regarding claim 11, Whatley discloses an article of footwear (shoe 10), comprising: an upper (upper 12); a midsole (midsole 16) coupled to the upper; and a flexible cage (spring 150) disposed on an exterior surface of the midsole such that the flexible cage portion is attached to the midsole at a first portion (upper portion, at tab 158) of the midsole and a second portion (lower portion, at tab 160) of the midsole, wherein a space (space as seen in Fig 7C or air space of Fig. 7D) is formed between an outer surface of the midsole and the flexible cage between the first portion and the second portion, wherein 
Whatley does not disclose a wedge portion connected to the midsole. Darby teaches an article of footwear having a sole structure including a wedge (heel lift portion 47) disposed between an outsole (out-sole structure 48) and a midsole (insole 56). The wedge acts to correct the walking angle of the foot, correcting foot and leg disorders arising from incorrect weight bearing (column 1, lines 1-53; column 4, lines 1-45; column 6, lines 13-48; Fig. 4, 8, 8a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a wedge, as taught by Darby, in order to correct the walking angle of the foot, correcting foot and leg disorders arising from incorrect weight bearing. The wedge portion is configured to limit the total compression of the midsole and the wedge when the article of footwear is supporting the load of a user.
Regarding claim 12, Darby teaches that the wedge is disposed on a medial side of the article of footwear.
Regarding claim 13, Darby teaches that the wedge is further disposed below a heel portion of the article of footwear.
Regarding claim 14, Darby teaches that the wedge is solely disposed on a medial portion of the article of footwear (column 6, lines 25-29; Fig. 8).
Regarding claim 16, Whatley discloses that the flexible cage extends above the midsole and is attached to a portion of the article of footwear above the midsole (at upper tab portion extending onto exterior surface of upper, as seen in Fig. 7C, 7D).
Regarding claim 17, Whatley discloses that the flexible cage comprises thermoplastic polyurethane (column 6, line 3).

Regarding claim 19, Whatley does not specifically disclose the material of the midsole. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the midsole of a thermoplastic elastomer in order to use a material well known for use in shoe soles which provides support and cushioning to the foot.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 20, Whatley does not disclose that the flexible cage of the embodiment of Fig. 7A-7D has a plurality of apertures. However, Whatley teaches that a flexible cage (spring) may include a plurality of apertures in at least the embodiments of Fig. 4A, 4D, and 4F. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of apertures, as taught by the embodiments of Fig. 4A, 4D, and 4F, to the flexible cage of the embodiment of Fig. 7A-7D in order to vary the spring characteristics (stiffness, etc.), depending on the needs of the individual user.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whatley and Darby, as applied to claim 11, further in view of Nishiwaki et al. (US 8,695,236), herein Nishiwaki.
.
Response to Arguments
Applicant's arguments filed 07/21/2021 have been fully considered but they are not persuasive. Applicant argues that a person of ordinary skill in the art would not be motivated to apply the teachings of Goodwin to Berend (pages 7-8 Remarks). However, the rejection of claims 1-9 does not apply the teachings of Goodwin to Berend. Rather, the claims are rejected over Goodwin in view of Darby. Berend is not used in the rejection. The combination of Goodwin and Darby teaches the claimed limitations of claim 1, as discussed above.
Applicant argues that it would not have been obvious to modify Goodwin in view of Darby or Nishiwaki because these references employ a traditional midsole construction which Goodwin seeks to avoid using (page 8 Remarks). Further, Applicant argues that Goodwin teaches against using foam around the inflatable bladder (page 7 Remarks). However, the combination of Goodwin with Darby and Nishiwaki does not change the bladder construction or protective cage of the sole of Goodwin, but merely adds a wedge to correct the walking angle of the foot. Further, Goodwin only teaches against using foam as structural support around the bladder (column 2, lines 33-42). However, the combination 
Applicant’s further arguments with respect to claim(s) 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732